BLD-039                                                          NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-3921
                                     ___________


                             IN RE: NEZZY ADDERLY,
                                               Petitioner

                      ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Eastern District of Pennsylvania
                  (Related to E.D. Pa. Crim. No. 2:06-cr-00548-001)
                     ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                November 10, 2011

              Before: SCIRICA, SMITH and CHAGARES Circuit Judges

                               (Filed: December 1, 2011)
                                       _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM.

      In 2007, Nezzy Adderly pleaded guilty to being a convicted felon in possession of

a firearm in violation of 18 U.S.C. § 922(g)(1). He was sentenced as an armed career

criminal to a mandatory minimum of one-hundred eighty months of imprisonment. See

18 U.S.C. § 924(e). We affirmed his judgment of conviction and sentence. C.A. No. 07-

3753. In 2009, Adderly filed a motion under 28 U.S.C. § 2255, which the District Court
denied as meritless. We denied a certificate of appealability. Adderly also filed a motion

for reconsideration, which the District Court denied. We dismissed his appeal for lack of

jurisdiction on January 26, 2011. C.A. No. 10-3791.

       While his appeal of the District Court’s denial of his motion for reconsideration

was pending, Adderly filed a motion to reopen in the District Court in November 2010.

Adderly then filed a motion to amend his motion to reopen on March 14, 2011. On

October 25, 2011, Adderly filed a pro se mandamus petition with this Court, seeking to

compel the District Court to rule on his motion to reopen.

       Mandamus is a drastic remedy available in only the most extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

“A petitioner seeking the issuance of a writ of mandamus must have no other adequate

means to obtain the desired relief, and must show that the right to issuance is clear and

indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Although we may

issue a writ of mandamus when a district court’s “undue delay is tantamount to a failure

to exercise jurisdiction,” Madden, 102 F.3d at 79, the manner in which the district court

controls its docket is discretionary, see In re Fine Paper Antitrust Litig., 685 F.2d 810,

817 (3d Cir. 1982).

       The District Court has yet to rule on Adderly’s motion to reopen. However, we

conclude that this does not constitute a failure to exercise jurisdiction. We are confident

that the District Court will rule on Adderly’s pending motion to reopen without further

delay. Accordingly, we will deny Adderly’s mandamus petition.
                                              2